Citation Nr: 0211284	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from February 1974 to May 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  In October 1995, the Social Security Administration 
determined that the veteran was disabled, for purposes of 
receiving Social Security disability benefits. 

3.  Prior to September 17, 2001, the evidence of record does 
not show that the veteran's disabilities permanently 
precluded him from engaging in substantially gainful 
employment, considering his age, education, and occupational 
history.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected disability pension 
purposes, for the period prior to September 17, 2001, have 
not been met. 38 U.S.C.A. §§ 1155, 1502, 1521, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 
3.342, 4.15, 4.17 (2001).

2.  The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected disability pension 
purposes, for the period from September 17, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 
3.342, 4.15, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for purposes of 
receiving nonservice-connected disability pension benefits.  

This matter was previously before the Board and remanded in 
March 2001 for additional development, including obtaining 
any further relevant treatment records, and affording the 
veteran VA examinations.  The Board has reviewed the file and 
is satisfied that the requested development was completed.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear provisions 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

The Board has reviewed the record, and is satisfied that the 
requirements under the VCAA were satisfied in this case.  In 
the March 2001 BVA remand, the Board notified the veteran of 
the recently enacted VCAA, and requested that the RO 
undertake further development in accordance with the VCAA.  
Moreover, in April 2001, the RO sent the veteran a detailed 
letter notifying him of the VCAA, and informing him of the 
types of evidence/information the veteran should provide to 
help establish his claim.  The RO also notified the veteran 
of the actions VA would take in assisting him with his claim.  
In the February 2002 supplemental statement of the case 
(SSOC), the RO provided the veteran with a copy of the VCAA 
statutes.  In light of the foregoing, the Board finds that 
the veteran was adequately notified of the information and 
evidence needed to substantiate his claim.  38 U.S.C.A. 
§ 5103.

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  A review of 
the record reveals that the RO consistently obtained copies 
of the veteran's VA treatment records and associated them 
with the claims file.  The file also contains various private 
treatment records.  The veteran was afforded several VA 
examinations in connection with the claim on appeal, and 
copies of those examination reports are in the record.  The 
veteran was afforded an RO hearing, and indicated that he did 
not wish to have a BVA hearing.  The veteran's Social 
Security records are in the claims file.  In short, the Board 
finds that the duty to assist was met, and the case is ready 
for appellate review.  See 38 U.S.C.A. § 5103A.

The Board notes that in July 2002, the veteran submitted 
additional evidence in support of his claim, along with a 
waiver of RO consideration of such evidence.  The additional 
evidence consists of a copy of an October 1995 decision by 
the Social Security Administration, which was already of 
record.  Prior to February 2002, the regulation in effect 
38 C.F.R. § 20.1304(c) (2001), required that any additional 
evidence submitted by the appellant and accepted by the Board 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right was waived in writing or at a hearing, as the appellant 
did in this case.  That regulation was subsequently amended, 
and the waiver provision eliminated, effective February 22, 
2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the 
Board may proceed with this appeal.

According to the law, a disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  

The Board observes that while this appeal was pending there 
was a change in the law pertaining to nonservice-connected 
pension benefits.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 990 
(2001) (presently codified at 38 U.S.C.A. § 1502 (West Supp. 
2002)).  The amendments to 38 U.S.C.A. § 1502 were made 
effective September 17, 2001, and are applicable to the 
present claim.  Although the RO has not had an opportunity to 
consider the applicability of the amendments in this case, 
the Board finds that there is no prejudice in applying this 
law in the first instance.  See Bernard, supra.  In that 
regard, the amendments to the law are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991)(where the law or regulation changes after a claim has 
been filed or reopened but before the judicial appeal process 
has been concluded, the version most favorable to appellant 
should and will apply); but see 38 U.S.C.A. § 5110(g) (where 
pension is awarded pursuant to a change in the law, the 
effective date shall not be earlier than the effective date 
of the new law).

Under the current version of 38 U.S.C.A. § 1502(a), a person 
shall be considered to be permanently and totally disabled if 
such person is any of the following:  (1) a patient in a 
nursing home for long-term care because of disability; (2) 
disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner; (3) unemployable, as a result of disability 
reasonably certain to continue throughout the life of the 
person; (4) suffering from (A) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or (B) any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  

Applying the foregoing law to the present case results in a 
favorable determination for the veteran.  The record contains 
two copies of an October 1995 decision by the Social Security 
Administration, which concluded that the veteran was disabled 
for purposes of receiving Social Security disability 
benefits.  As noted above, the current version of 38 U.S.C.A. 
§ 1502(a) states that a person shall be considered to be 
permanently and totally disabled if such person is disabled, 
as determined by the Commissioner of Social Security for 
purposes of any benefits administered by the Commissioner.  
38 U.S.C.A. § 1502(a)(2).  Therefore, the veteran meets the 
requirement for a permanent and total disability rating for 
nonservice-connected pension benefits, effective from 
September 17, 2001, which is the effective date of the new 
law.  The Board notes that although the veteran is entitled 
to nonservice-connected pension benefits from the date of the 
new law, the Board also must examine whether the veteran met 
the requirements for pension benefits prior to the effective 
date of the new law.  See 38 U.S.C.A. § 5110(g).

The law prior to September 17, 2001, presented three 
alternative bases to establish a permanent and total 
disability for pension purposes.  In accordance with the 
Schedule For Rating Disabilities, one may establish that the 
veteran has a lifetime impairment which renders it impossible 
for the "average person" to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15; see 38 U.S.C.A. § 1502.  This 
method requires rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
whether the veteran holds a combined one-hundred percent 
schedular evaluation for pension purposes.  If a veteran 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, the veteran will be considered permanently and 
totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he is then awarded 
a one-hundred percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b). 

A review of the record discloses that service connection is 
not presently in effect for any disabilities; however, the 
record contains evidence of several nonservice-connected 
disorders, including a back disorder, scars, and a possible 
psychiatric disorder.  Those disorders will be discussed 
below.

The veteran's claim for pension benefits, which initiated the 
present appeal, was received in May 1998.  According to 
information on that claim, the veteran is presently 45 years 
old, completed two years of high school, and has past work 
experience as a teacher's assistant for eight years.  

The record reveals that the veteran was involved in an 
automobile accident in December 1992.  A November 1993 
accident report from Leon Brown, Jr., M.D., indicated that as 
a result of the motor vehicle accident the veteran sustained 
a thoracolumbar sprain and strain; a contusion and/or sprain 
of the right knee; a sprain of the right shoulder; and a 
contusion of the right elbow.  

In an October 1995 VA examination for mental disorders, the 
veteran complained of nightmares and headaches occurring a 
few times a week, since he left Vietnam.  He reportedly used 
"uppers," "downers," and other drugs to fight and forget 
these dreams.  The examiner described the veteran as alert, 
oriented, calm, and pleasant, with normal speech.  There were 
no suicidal or homicidal ideas elicited.  The examiner 
diagnosed the veteran with PTSD.  A July 1998 private medical 
record associated with the veteran's Social Security records 
contains an assessment of adjustment disorder with depressive 
mood.  The veteran had a flat affect and an agitated mood, 
but he was adequately groomed and dressed, he was alert and 
oriented, and he had coherent and competent speech. 

In a September 1998 VA examination report, the veteran 
reported that he stopped working in 1992, due to injuries 
from the car accident.  The veteran complained of lower back 
and neck pain, with discomfort in the left leg.  He stated 
that he was completely "non-functional" and would stay in 
bed most of the time.  X-rays of the cervical, thoracic, and 
lumbar spine were normal, without any evidence of traumatic 
pathology.  There was no evidence of disc narrowing.  The 
diagnosis was subjective complaint of back pain, with no 
evidence of disc pathology.  There was mild dorsal scoliosis 
noted. 

In a September 1998 VA examination for mental disorders, the 
diagnosis was "no acute psychiatric symptomatology."  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 75.  In an August 1999 VA examination for mental 
disorders, the veteran was diagnosed with no symptomatology, 
and a GAF score of 75 was assigned.  

In an August 1999 VA examination, the veteran was diagnosed 
with subjective complaints of pain in his back and right 
knee, with no evidence of any orthopedic pathology and no 
residual injury or spasm of the paravertebral muscles.  There 
were some keloid changes in a chest scar, which was non-
tender, and there was a non-tender surgical scar in the 
abdomen, as well as a long vertical laparotomy scar.

In a July 2001 VA examination for the joints, the veteran 
complained of pain in the neck, low back, left leg, groin, 
right shoulder, right arm, and right knee.  He stated that he 
could not run or play any sports.  Range of motion of the 
right knee was from zero degrees to 140 degrees.  The 
diagnosis was as follows:  "[h]istory of automobile accident 
in 1992 sustaining multiple injuries and subjective 
complaints of pain in multiple joints and back and neck."  
There was also a history of a stab injury in the past.  The 
doctor found "no objective evidence of residual of traumatic 
injury to the joints, back, and neck."  

In a July 2001 VA general medical examination, the veteran 
denied any heart, lung, or abdominal problems, and the 
examination revealed essentially normal findings.  The 
examiner noted that there were minimal keloid changes present 
on one of the chest scars, but there was no tenderness.  The 
abdomen scars were healthy, with no keloid formation or 
tenderness.  The diagnosis was:  1) status post exploratory 
abdominal surgery in 1996 for chest and abdomen stab wounds 
with residual scars; 2) erectile dysfunction of unknown 
etiology, and; 3) keloid over the chest since 1972.  

In a July 2001 VA brain and spinal cord examination, the 
veteran was diagnosed with low back pain with a history of 
sciatica.  There was no neurological disability by 
examination.  An addendum to the examination indicated that 
an EMG (electromyograph) showed no evidence of radiculopathy 
or neuropathy.  In conclusion, the examiner found that there 
was no evidence of neurologic disability.  He stated that he 
had reviewed the veteran's claims folder.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized in part above.  While the claim file contains 
substantial medical records, the predominant disorders 
reflected in those records are a back disorder, scars, and a 
psychiatric disorder.  

In regard to the back disorder, the more recent medical 
evidence is negative for any diagnosis of a current back 
disorder, other than back pain.  Considering the veteran's 
complaints of back pain, the Board finds that at most his 
back warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  As to the scars, the evidence reflects 
that the veteran's chest scar has some keloid formation, but 
no tenderness.  His other scars are described as well-healed.  
In light of the keloid formation on the chest scar, the Board 
finds that no more than a 10 percent rating is warranted for 
the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The record contains conflicting evidence regarding the 
presence of a psychiatric disorder.  The October 1995 VA 
examination report contains a diagnosis of PTSD, and a July 
1998 medical record reflects a diagnosis of adjustment 
disorder with depressive mood.  More recent medical evidence 
reveals no psychiatric diagnosis.  Regardless of the type of 
psychiatric disorder the veteran may currently have, his 
symptoms are consistently described as no more than mildly 
disabling, with a GAF score of 75 assigned.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV); see also 
38 C.F.R. § 4.130.  Thus, at most the Board finds that a 10 
percent rating is warranted for a psychiatric disorder.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400.

In summary, the evidence of record indicates that the veteran 
has some complaints of back pain, a history of a psychiatric 
disorder, scars on his chest and abdomen, and a history of 
injuries from a December 1992 car accident.  Resolving all 
doubt in favor of the veteran, the Board finds that at most 
the noted disorders each warrant a 10 percent rating, as 
described above.  Therefore, the Board finds that the 
veteran's combined nonservice-connected disability rating is 
30 percent.  See 38 C.F.R. § 4.25. 

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15. 
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities alone, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Further, the 
veteran does not have a permanent total disability under the 
applicable schedular criteria, and his total evaluation is 
not greater than 60 percent.  In short, the veteran's 
disability is clearly not representative of a total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 45 years old; he has previous work 
experience as a teacher's aide.  He reportedly stopped 
working in 1992, after the car accident.
 
Upon consideration of the veteran's disabilities, age, and 
occupational history, the Board is not persuaded that prior 
to September 17, 2001, the evidence demonstrates that the 
veteran was permanently and totally disabled.  The Board 
acknowledges that the veteran was involved in a car accident 
in 1992, in which he sustained injuries.  The Board also 
acknowledges the veteran's complaints of back pain and other 
joint pain.  However, the Board is not satisfied that the 
evidence of record prior to September 17, 2001, supports a 
finding of permanent and total disability.  The veteran's 
complaints of a current back disorder and other joint 
disorders are not objectively confirmed by the evidence of 
record.  Additionally, the record is negative for an opinion 
rendered by a medical professional that the veteran is unable 
to work based on his disabilities, age, education, and 
occupational history.  

Overall, the Board is not satisfied that this evidence alone 
supports a finding that prior to September 17, 2001, the 
veteran was precluded from engaging in substantially gainful 
employment.  The medical evidence of record, discussed above, 
does not appear to warrant a finding of a permanent and total 
disability rating.  Additionally, no medical professional has 
indicated that the veteran is unable to work due to medical 
disabilities.  See 38 C.F.R. § 4.17a.  The Board fully 
acknowledges that the veteran was deemed disabled and unable 
to work by the Social Security Administration, in an October 
1995 decision.  Moreover, in light of the recent change in VA 
law, the veteran's Social Security disability status deems 
him permanently and totally disabled for nonservice-connected 
pension benefits.  However, this law was made effective from 
September 17, 2001, but no earlier.  Prior to that date, VA 
law, as described above, simply does not support a finding 
for pension entitlement in this case.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, for the 
period prior to September 17, 2001, and the appeal for that 
time period is denied.  However, effective September 17, 
2001, the Board finds that the veteran is entitled to a 
permanent and total disability rating for nonservice-
connected pension purposes, and to that extent the appeal is 
granted.  


ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes, 
for the period prior to September 17, 2001, is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, the claim for entitlement to a permanent 
and total disability rating for nonservice-connected 
disability pension purposes, is awarded for the period 
beginning on September 17, 2001.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

